Title: Joseph Kerr and Others to James Madison, 18 April 1835
From: Kerr, Joseph,Lawrence, R. J.,Herbert, B. W.
To: Madison, James


                        
                            
                                Honored Sir
                            
                            
                                
                                    Washington Penna
                                
                                April 18th 1835
                            
                        
                        The undersigned a Com of the "Washington Literary Society" of Washington College, have been duly delegated by
                            their body, to inform you of your election as an honorary Member of their association,
                        In the discharge of the truly pleasing duty assigned them, they would be derelict in their duty, were they to
                            pass over unnoticed the many illustrious acts of your life which are so intimately identified with the history of our
                            Common Country, One of that generation of men whose deeds will halo their memories, & for whom the generations which
                            shall succeed them will ever venerate & honor, We could not in the enrollment of distinguished Americans among
                            our patrons of letters forget the able & fearless defender & framer of our glorious Constitution &
                            one of the Ex presidents of our beloved Country,
                        Sensibly grateful for such patriotism & Roman virtue, we as young Americans, & pilgrims to
                            wisdoms shrine bid you receive this humble memento of our respect
                        With the warmest sentiments of friendship which we tender you in behalf of our Society, and as individuals,
                            we wish Sir, that health & happiness, may long unite in prolonging your valued life We
                            are Honored Sir you respl. yours
                        
                            
                                Joseph Kerr
                            
                        R. J. LawrenceB. W. Herbert Va Com
                    